



SEPARATION AGREEMENT AND RELEASE
THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made and entered into
as of the Closing Date, by Paul Thelen (the “Executive”), Churchill Downs
Incorporated (“Seller”) and Big Fish Games, Inc. (the “Company”).
WHEREAS, Seller and the Company have entered into a Stock Purchase Agreement,
dated as of November 29, 2017 (the “SPA”), with Aristocrat Technologies, Inc., a
Nevada corporation (the “Purchaser”), pursuant to which the Parties have agreed
that the Seller will sell all of the Shares to the Purchaser and will receive
the Purchase Price in exchange therefor (the “Share Purchase”), on the terms and
subject to the conditions set forth therein. Capitalized terms used but not
defined herein shall have the meanings given to the capitalized terms in the
SPA;
WHEREAS, the Executive and the Seller are parties to that certain offer letter
dated November 11, 2014 (the “Employment Agreement”) governing the terms of the
Executive’s employment with the Company;
WHEREAS, the Executive and the Seller are parties to that certain Restrictive
Covenant Agreement dated November 12, 2014 (the “Restrictive Covenant
Agreement”) and that certain Shareholder Agreement dated November 12, 2014 as
amended by the First Amendment to the Shareholder Agreement dated October 23,
2015 (collectively, the “Shareholder Agreement” );
WHEREAS, the Executive and Seller are parties to the Restricted Stock Unit
Agreements dated February 23, 2016 and February 17, 2017 (collectively, the “RSU
Awards”);
WHEREAS, the Executive and Seller are parties to the Performance Share Unit
Agreements dated September 22, 2015; October 23, 2015; February 23, 2016; and
February 17, 2017 (collectively, the “PSU Awards”); and
WHEREAS, the Executive, Seller and the Company desire to enter into an agreement
regarding the Executive’s separation of employment from the Company immediately
following the Share Purchase and a release of claims.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Seller, the Company and the
Executive agree as follows:
1.Separation from Employment.
(a)The Executive’s employment with the Company shall be terminated effective
immediately following the effective time of the Closing (the “Separation Date”).
(b)The Executive shall be removed from any and all director, manager and officer
positions that the Executive holds with the Seller, the Company and any of their
respective Affiliates as of the Separation Date.
(c)The Executive acknowledges and agrees that he has received appropriate
notice, and that he is not entitled to (or hereby waives) any additional notice
with respect thereto. The Executive further agrees that his separation from
employment shall be considered a “Voluntary Resignation” as defined in his
Employment Agreement.
(d)Subject to the remainder of this Agreement, and provided that Executive signs
and returns this Agreement to the Seller and the Company within 21 days after
his receipt thereof, does not revoke this Agreement pursuant to paragraph 7
below, and complies with the terms of this Agreement and the Employment
Agreement, the Company will continue to pay the Executive his base salary at his
current annualized rate, less required and authorized withholdings and
deductions, and the Executive will continue





--------------------------------------------------------------------------------





to participate in all Company Plans in which he currently participates and shall
continue to be eligible to participate in the 401(k) plan maintained by Seller
until the Separation Date.
2.Severance. Subject to the terms of this Agreement and provided that the
Executive signs and returns this Agreement to the Seller and the Company within
21 days after the Executive’s receipt thereof, does not revoke this Agreement in
accordance with paragraph 7 below, and complies with this Agreement and the
Employment Agreement:
(a)the Executive is entitled to 12 months of salary continuation set forth in
Section 4.1(a) of the Employment Agreement, equal to $424,360 in the aggregate,
less deductions required by law or otherwise authorized by Executive, which will
be paid in bi-weekly installments through Seller’s regularly scheduled payroll
commencing six months after the Separation Date (or, if sooner, upon the date of
the Executive’s death), with payments that are delayed during such six-month
period paid to the Executive in a lump sum as soon as practicable following the
expiration of such period;
(b)the Executive is entitled to 12 months of COBRA subsidy set forth in Section
4.1(b) of the Employment Agreement, equal to $23,820 in the aggregate, less
deductions required by law or otherwise authorized by Executive, which will be
paid in bi-weekly installments through Seller’s regularly scheduled payroll
commencing six months after the Separation Date (or, if sooner, upon the date of
the Executive’s death), with payments that are delayed during such six-month
period paid to the Executive in a lump sum as soon as practicable following the
expiration of such period; and
(c)the Executive is be entitled to the Executive’s target bonus for the 2017
fiscal year under the Churchill Downs Incorporated Executive Annual Incentive
Plan (the “Bonus”), which the parties agree equals a gross amount of $339,448,
and which Executive agrees will be paid in one lump sum payment on the
Separation Date, less deductions required by law or otherwise authorized by
Executive.
(d)In connection with the change in control of the Company with respect to the
Executive, the Seller shall terminate the RSU Awards and the PSU Awards and
shall pay out to the Executive the total amount set forth on Exhibit A hereto
thereunder (the “Total Amount”) in stock as of the Closing Date, in full
satisfaction of any and all obligations that the Seller has to the Executive
under Executive’s restricted stock unit agreements and performance share unit
agreements and under the Seller’s 2007 Omnibus Stock Incentive Plan and Seller’s
2016 Omnibus Stock Incentive Plan.
3.Amendment of Shareholder Agreement. The Executive and the Seller agree that,
effective as of the Separation Date, Section 2.1(b) of the Shareholder Agreement
is hereby deleted and replaced in its entirety by the following:
“(b)    Intentionally Omitted”
Except as expressly amended by this Agreement, the Shareholder Agreement remains
in full force and effect.
4.Final Paycheck and Business Expenses. Regardless of whether the Executive
signs this Agreement, the Company will pay the Executive his final paycheck
through the Separation Date. The Company also will reimburse the Executive for
reasonable business expenses appropriately incurred by the Executive prior to
the Separation Date in furtherance of his employment with the Company, subject
to the Company’s applicable business expense reimbursement policy. The Executive
shall submit all requests to the Company for expense reimbursements no later
than the Separation Date. Any requests submitted thereafter shall not be
eligible for reimbursement, except as required by applicable law.
5.Executive Benefits. Except as set forth in this Agreement or as otherwise
required by applicable law, the Executive’s participation in and rights under
any of the Seller’s or the Company’s employee benefit plans and programs will be
governed by the terms and conditions of those plans and programs, which plans,
programs, terms and conditions may be amended, modified, suspended or terminated
by the Seller or the Company at any time for any or no reason to the extent
permitted by law. The Executive shall remain responsible for timely electing to
receive continued coverage under the Company’s group health care plan pursuant
to COBRA, if the Executive chooses to so elect, and the Executive shall be
responsible for paying the full cost of such COBRA coverage. The





--------------------------------------------------------------------------------





Executive acknowledges and agrees that the Company shall have no obligation to
provide the Executive any of the COBRA-related benefits set forth in Section
4.1(b) of the Employment Agreement other than as set forth in paragraph 2(b) of
this Agreement.
6.Cooperation. The Executive shall cooperate fully with the Seller, the Company
and the other Released Parties (defined below) in transitioning his
responsibilities as requested by the Seller and the Company, and in any
administrative, investigative, litigation or other legal matter(s) that may
arise or have arisen involving the Seller, the Company or any of the other
Released Parties and which in any way relate to or involve the Executive’s
employment with the Company. The Executive’s obligation to cooperate hereunder
shall include, without limitation, meeting and conferring with such persons at
such times and in such places as the Seller, the Company and the other Released
Parties may reasonably require, and giving truthful evidence and truthful
testimony and executing and delivering to the Seller, the Company and any of the
other Released Parties any papers reasonably requested by any of them. In the
event any cooperation required under this Paragraph requires more than de
minimis time (e.g. litigation assistance), the Company shall compensate
Executive at the rate of $300.00 per hour.
7.Release.
(a)Subject to the limitations set forth herein, the Executive (on behalf of
himself and his Affiliates and assigns), hereby irrevocably and unconditionally
waives, generally releases and forever discharges, effective as of and
conditioned upon the Closing, the Seller and its Affiliates (including the
Company and its Subsidiaries), their respective directors, officers, employees,
shareholders, representatives and agents, past, present and future, and each of
their respective successors and assigns (each, a “Released Party”) from any and
all liabilities, actions, causes of actions, suits, controversies, damages,
claims, debts, sums of money and demands whatsoever (collectively, the
“Claims”), in law or equity, either in contract or in tort (whether known or
unknown, suspected or unsuspected, asserted or unasserted, absolute or
contingent, accrued or unaccrued and whether due or to become due), on account
of, arising out of or relating to any act or omission of any kind or character
whatsoever of any Released Party occurring at or prior to the Closing or any
operations of any Released Party’s businesses at or prior to the Closing,
including the calculation and payment of any and all amounts due to the
Executive or any Affiliate of the Executive in connection with the Share
Purchase and the Executive’s termination of employment with the Company.
(b)The Executive understands and agrees that this Agreement extends to all
Claims of every nature and kind whatsoever (whether known or unknown, suspected
or unsuspected, asserted or unasserted, absolute or contingent, accrued or
unaccrued and whether due or become due) and all rights under Section 1542 of
the California Civil Code are hereby expressly waived. The Executive
acknowledges that the Executive has read and understands Section 1542 of the
California Civil Code, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN TO HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR.
The Executive relinquishes all rights and benefits under Section 1542 of the
California Civil Code and any other similar law of any state or jurisdiction
dealing with the release of unknown claims. The Executive agrees that this
release is fairly and knowingly made.
(c)The Executive hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any Claim of any kind, or commencing, instituting or
causing to be commenced or instituted, any Claim of any kind against any
Released Party before any court, administrative agency or other forum by reason
of any matters released hereby except insofar as Executive seeks to challenge
the effectiveness of any release of federal age discrimination claims under the
Age Discrimination in Employment Act
(d)The Executive acknowledges that the Restrictive Covenant Agreement remains in
full force and effect and shall be assigned to the Purchaser in connection with
the transactions contemplated by the SPA.





--------------------------------------------------------------------------------





(e)The Executive acknowledges all other terms of the Shareholder Agreement
remain in full force and effect, except as otherwise modified pursuant to
paragraph 3 of this Agreement.
(f)The Executive acknowledges and agrees that the foregoing payments and
benefits in this Agreement each provide the Executive with valuable
consideration to which the Executive would not otherwise be entitled if the
Executive had not signed this Agreement, including the Release.
(g)The Executive acknowledges that this Agreement constitutes a knowing and
voluntary waiver of any and all rights or Claims that the Executive may have
under Title VII of the 1964 Civil Rights Act, and the amendments thereto, and/or
the California Fair Employment and Housing Act.  The Executive further
acknowledges that this Agreement constitutes a knowing and voluntary waiver of
any and all rights or Claims that may exist or that the Executive may claim
under the Federal Age Discrimination in Employment Act (“ADEA”), as amended by
the Older Workers Benefit Protection Act (“OWBPA”), which have arisen on or
before the Closing.  The Executive further expressly acknowledges and agrees
that:
(i)In return for this Agreement, the Executive will receive compensation to
which the Executive was not entitled to receive before entering into this
Agreement;
(ii)The Executive was advised by the Seller and the Company and is hereby
advised in writing by this Agreement to consult with an attorney before signing
this Agreement;
(iii)The Executive has twenty-one (21) days from the date the Executive receives
this Agreement in which to consider the Agreement. By signing this Agreement,
the Executive acknowledges that he has been given twenty-one (21) days to
consider the foregoing and voluntarily chose to sign the Agreement prior to the
expiration of the twenty-one (21) day period;
(iv)The Executive was informed that the Executive has seven (7) days following
the date of execution of the Agreement in which to revoke the Executive’s
agreement to settle any Claim the Executive may have under the ADEA. If the
Executive choses to revoke the Executive’s acceptance within the seven (7) day
revocation period, the Executive must send written notice to the Seller at the
following address via email and overnight delivery:
Churchill Downs Incorporated
600 North Hurstbourne Parkway, Suite 400
Louisville, KY 40222
Attn: Chuck Kenyon, Senior Vice President of Human Resources
chuck.kenyon@kyderby.com; and
(v)Subject to all other conditions precedent, this Agreement will become
effective on the eighth day after the Executive signs it so long as the
Executive has not revoked it in accordance with the provisions herein.
(h)Subject to the limitations set forth herein, the Seller and its Affiliates
(including the Company and its Subsidiaries), hereby irrevocably and
unconditionally waive, generally release and forever discharge, effective as of
and conditioned upon the Closing, Executive, his affiliates and assigns
(“Released Parties”) from any and all liabilities, actions, causes of actions,
suits, controversies, damages, claims, debts, sums of money and demands
whatsoever , in law or equity, either in contract or in tort (whether known or
unknown, suspected or unsuspected, asserted or unasserted, absolute or
contingent, accrued or unaccrued and whether due or to become due), on account
of, arising out of or relating to any act or omission of any kind or character
whatsoever occurring at or prior to the Closing including, without limitation,
any operations of any of the Released Party’s businesses at or prior to the
Closing or the Executive’s termination of employment with the Company (the
“Seller Released Claims”).
8.Representations and Warranties.
(a)The Executive hereby represents and warrants to the Released Parties that
this Agreement has been duly executed and delivered by the Executive and
constitutes the valid and binding obligation of the Executive, enforceable in
accordance with its terms. Each of Seller and the Company hereby represents and
warrants to the Executive that this Agreement has been duly executed and
delivered by Seller and the





--------------------------------------------------------------------------------





Company, as applicable, and constitutes the valid and binding obligation of
Seller and the Company, as applicable, enforceable in accordance with its terms.
(b)The Executive hereby represents and warrants to the Released Parties that (a)
the Executive has not transferred, assigned, conveyed or otherwise disposed of,
or purported to transfer, assign, convey or otherwise dispose of, to any Person
all or any part of, or interest in, any Claim or possible Claim and the
Executive has no pending Claims, (b) to the best of the Executive’s knowledge,
no other Person has any interest in any of the Claims released hereunder, (c) no
authorization, instruction, consent or approval of any Person is required to be
obtained by the Executive in connection with the execution and delivery of this
Agreement and the performance hereof, (d) the Executive fully intends to release
all Claims and (e) the Executive has read and understands this Agreement, has
consulted with counsel with respect to the execution and delivery of this
Agreement and has been fully apprised of the consequences hereof and voluntarily
enters into this Agreement with full knowledge of its terms and conditions and
that such terms and conditions are binding on the Executive. Each of Seller and
the Company hereby represents and warrants to Executive that (a) it has not
transferred, assigned, conveyed or otherwise disposed of, or purported to
transfer, assign, convey or otherwise dispose of, to any Person all or any part
of, or interest in, any Seller Released Claim or possible Seller Released Claim
and it has no pending Seller Released Claims, (b) to the best of their
knowledge, no other Person has any interest in any of the Seller Released Claims
released hereunder, (c) no authorization, instruction, consent or approval of
any Person is required to be obtained by the Seller or the Company in connection
with the execution and delivery of this Agreement and the performance hereof,
(d) it fully intends to release all Seller Released Claims and (e) it has read
and understands this Agreement, has consulted with counsel with respect to the
execution and delivery of this Agreement and has been fully apprised of the
consequences hereof and voluntarily enters into this Agreement with full
knowledge of its terms and conditions and that such terms and conditions are
binding on Seller and the Company.
(c)The Executive hereby represents and warrants to the Released Parties that he
has access to adequate information regarding the scope and effect of this
Agreement to make an informed and knowledgeable decision with regard to entering
into this Agreement. The Executive hereby further represents and warrants to the
Released Parties that he has not relied upon the Released Parties, other than as
expressly set forth otherwise in this Agreement, in deciding to enter into this
Agreement and has instead made his own independent analysis and decision to
enter into this Agreement.
(d)The Executive hereby represents and warrants to the Released Parties that he
understands and acknowledges that he may hereafter discover facts and legal
theories concerning this Agreement and the subject matter hereof in addition to
or different from those which the Executive now believes to be true. The
Executive understands and hereby agrees that this Agreement shall remain
effective in all respects notwithstanding those additional or different facts
and legal theories or the discovery of those additional or different facts or
legal theories. The Executive assumes the risk of any mistake of fact or law
with regard to any potential Claim or with regard to any of the facts which are
now unknown to him relating thereto. Further, in entering into this Agreement,
the Executive acknowledges and agrees that he is not relying upon any
information, other than as expressly set forth in this Agreement. Each of Seller
and the Company hereby represents and warrants to the Executive that it
understands and acknowledges that it may hereafter discover facts and legal
theories concerning the Seller Released Claims in addition to or different from
those which they now believe to be true. Each of Seller and the Company
understands and hereby agrees that this Agreement shall remain effective in all
respects notwithstanding those additional or different facts and legal theories
or the discovery of those additional or different facts or legal theories. Each
of Seller and the Company assumes the risk of any mistake of fact or law with
regard to any potential Seller Released Claim or with regard to any of the facts
which are now unknown to them relating thereto.
9.Miscellaneous.
(a)Specific Enforcement. The Executive agrees and understands that monetary
damages would not adequately compensate an injured Released Party for the breach
of this Agreement by the Executive, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order.





--------------------------------------------------------------------------------





Further, the Executive waives any claim or defense that there is an adequate
remedy at law for such breach or threatened breach. Each of Seller and the
Company agrees and understands that monetary damages may not adequately
compensate the Executive for the breach of this Agreement by Seller or the
Company, as applicable, that this Agreement shall be specifically enforceable
and that any breach or threatened breach of this Agreement shall be a proper
subject of a temporary or permanent injunction or restraining order. Further,
each of Seller and the Company waives any claim or defense that there is an
adequate remedy at law for such breach or threatened breach.
(b)Amendments and Waivers. Except as set forth otherwise herein, any term hereof
may be amended and the observance of any term hereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of each of the Executive, the Seller and the
Company.
(c)Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions of this Agreement.
(d)Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
(e)Assignment; Binding Effect. The Executive may not assign, delegate or
otherwise transfer any of his rights or obligations under this Agreement without
the prior written consent of the Seller and the Company. Subject to the
foregoing, this Agreement shall be binding upon the Executive and his heirs and
permitted successors and assigns, as applicable. This Agreement shall also be
binding upon and inure to the benefit of each of the Released Parties and their
respective heirs, successors and assigns.
(f)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
will be governed by, and construed in accordance with, the law of the State of
Washington without regard to the conflict of laws rules of such state. Each of
the Seller, Company and the Executive hereby irrevocably consents and agrees
that he or it shall bring any action, suit or proceeding with respect to any
matter arising under or relating to this Agreement or the subject matter hereof,
or any other dispute out of or related to Executive’s employment with the
Company, in the state or federal courts located in Seattle, Washington (or if
jurisdiction is not available in such courts, then in any federal court located
in the State of Washington), unless any such party, based on the good faith
advice of his or its counsel, determines that any such court may not exercise or
have jurisdiction over the other Person or such matter or that a judgment
rendered by such court may not be enforceable in the jurisdiction of the
organization of the other Person or a jurisdiction in which such other Person’s
office(s) or assets are located, as applicable. Each of the Seller, Company and
the Executive irrevocably accepts and submits, for himself or itself and in
respect of his or its properties, to the jurisdiction of the state and federal
courts located in Seattle, Washington (or if jurisdiction is not available in
such court, then in any federal court located in the State of Washington),
in personam, generally and unconditionally, with respect to any such action,
suit or proceeding. Each of the Seller, Company and the Executive hereby
irrevocably consents to the service of process in any such action, suit or
proceeding in any such court by the mailing of a copy thereof by registered or
certified mail, postage prepaid, to such Person. In addition to or in lieu of
any such service, service of process may also be made in any other manner
permitted by applicable law. Each of the Seller, Company and the Executive
hereby irrevocably and unconditionally waives any objection or defense which he
may now or hereafter have to the laying of venue to any such action, suit or
proceeding in the state and federal courts located in Seattle, Washington (or if
jurisdiction is not available in such court, then in any federal court located
in the State of Washington and hereby irrevocably and unconditionally waives and
agrees not to plead or claim that any such action, suit or proceeding brought in
such court has been brought in an inconvenient forum. EACH OF THE SELLER,
COMPANY AND THE EXECUTIVE HEREBY WAIVES HIS OR ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF. EACH OF THE SELLER, COMPANY AND THE EXECUTIVE ALSO WAIVES
ANY BOND OR SURETY OR SECURITY UPON SUCH BOND





--------------------------------------------------------------------------------





WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF SUCH PERSON. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MIGHT BE
FILED IN ANY COURT AND THAT MAY RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING ALL COMMON LAW AND STATUTORY CLAIMS. EACH OF THE SELLER, COMPANY AND
THE EXECUTIVE FURTHER REPRESENTS AND WARRANTS THAT HE OR IT, AS APPLICABLE, HAS
REVIEWED THIS WAIVER WITH HIS OR ITS LEGAL COUNSEL AND THAT HE KNOWINGLY AND
VOLUNTARILY WAIVES HIS OR ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH
LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, MODIFICATIONS, SUPPLEMENTS OR RESTATEMENTS HEREOF. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT. TO THE EXTENT THAT THE APPLICABLE LAW DOES NOT PERMIT ENFORCEMENT OF A
WAIVER OF A JURY TRIAL, EACH OF THE SELLER, COMPANY AND THE EXECUTIVE AGREES
THAT ANY DISPUTE COVERED BY THIS PARAGRAPH SHALL BE RESOLVED BY JUDICIAL
REFERENCE OR OTHER SIMILAR COURT-SPONSORED PROCESS.
(g)[Reserved].
(h)Nothing contained in this Agreement shall prevent or limit the Executive (or
his attorney) from making or initiating communications directly with, responding
to any inquiry from, volunteering information to, making reports to, or
testifying truthfully before any governmental or self-regulatory agency or
entity, including but not limited to the U.S. Securities and Exchange
Commission, regarding possible violations of law or regulation, and the
Executive acknowledges that he is not required to advise or seek permission from
the Seller and the Company prior to engaging in any such activity; provided,
however, that in connection with any such activity, the Executive shall inform
such agency or entity that the information the Executive is providing is
confidential and, provided further that the Executive is not permitted to reveal
any information that is protected by the attorney-client privilege or
attorney-work product protection or any other privilege belonging to the Seller
or the Company. Further, the Executive understands and acknowledges that the
Executive is hereby notified that, under the Defend Trade Secrets Act
(specifically, 18 USC §1833), the Executive cannot be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (ii) solely for
the purpose of reporting or investigating a suspected violation of law. The
Executive also understands that the Executive may not be held so liable for
disclosures made in a complaint or other document filed in a lawsuit or other
proceeding, if that filing is made under seal. In addition, the Executive
understands that individuals who file a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except under court order,
provided the individual's actions are consistent with 18 USC §1833.
(i)Further Assurances. The Executive will, from time to time, execute and
deliver or cause to be executed and delivered, all such documents and
instruments and will take or cause to be taken, all such further or other
actions as the Seller and/or the Company may reasonably deem necessary or
desirable to consummate the transactions contemplated by this Agreement, in any
such case at the Seller’s or the Company’s sole cost and expense, as applicable.
Each of Seller and the Company will, from time to time, execute and deliver or
cause to be executed and delivered, all such documents and instruments and will
take or cause to be taken, all such further or other actions as the Executive
may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement, in any such case at the Executive’s sole cost
and expense.
(j)Entire Agreement. This Agreement constitutes the entire agreement of the
Executive with respect to the subject matter of this Agreement, and is a
complete and final integration thereof. This Agreement supersedes all prior
agreements and understandings, both oral and written, of the Executive with
respect to the subject matter of this Agreement.





--------------------------------------------------------------------------------





(k)Termination of this Agreement. This Agreement shall terminate upon any
termination of the SPA in accordance with its terms.
(l)Withholding; Compliance with IRS Code Section 409A. All amounts and benefits
payable under this Agreement shall be reduced by any and all required or
authorized withholding and deductions. It is intended that any amounts payable
under this Agreement will be exempt from or (if applicable) comply with Section
409A of the Code, and treasury regulations relating thereto, so as not to
subject the Executive to the payment of any interest and tax penalty which may
be imposed under Section 409A of the Code, and this Agreement shall be
interpreted and construed accordingly; provided, however, that none of the
Seller, the Company nor any of the other Released Parties shall be responsible
for any taxes, penalties, interest or other losses or expenses incurred by the
Executive due to any failure to comply with Section 409A of the Code. The timing
of the payments or benefits provided herein may be modified to so comply with
Section 409A of the Code. All references in this Agreement to the Executive’s
termination of employment and to the Separation Date shall mean a separation
from service within the meaning of Section 409A of the Code. Each payment under
this Agreement as a result of the separation of the Executive’s service shall be
considered a separate payment for purposes of Section 409A of the Code. Any
reimbursement payable to the Executive pursuant to this Agreement shall be
conditioned on the submission by the Executive of all expense reports reasonably
required by the Company under any applicable expense reimbursement policy, and
shall be paid to the Executive in no event later than the last day of the
calendar year following the calendar year in which the Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement or
in-kind benefit provided during a calendar year shall not affect the amount of
expenses eligible for reimbursement or in-kind benefit to be provided during any
other calendar year. The right to reimbursement or to an in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit. For the avoidance of doubt, the Company shall have no
obligation under this Agreement, the Employment Agreement or otherwise to
provide any tax gross-up or other similar payment(s) to the Executive with
respect to the Severance or Bonus.
[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------





THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:


_______________________________
Paul Thelen
CHURCHILL DOWNS INCORPORATED
 
 
 
By: __________________________________
Name: _______________________________
Title: _________________________________
 
 
 
BIG FISH GAMES, INC.
 
 
 
By: __________________________________
Name: _______________________________
Title: _________________________________
 













[Confidential Separation and Release Agreement]





--------------------------------------------------------------------------------





Exhibit A


Restricted Stock Units and Performance Share Units - Paul Thelen


Awards
Unvested Units as of Closing Date
Vesting %
Units Vesting at Closing Date
RSU Awards
 
 
 
February 23, 2016
1,652
 
 
February 17, 2017
2,236
 
 
 
 
 
 
Total RSU Awards
3,888
100%
3,888
 
 
 
 
PSU Awards
 
 
 
‘15 - ‘17 PSUs
10,280
100%
10,280
’16 - ’18 PSUs
9,912
50%
4,956
’17 - ’19 PSUs
6,706
50%
3,353
 
 
 
 
Total PSU Awards
26,898
 
18,589
Grand Total Awards
30,786
 
22,477






















